Citation Nr: 0415671	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  99-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a service-connected low back disorder described 
as a lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from July 1981 to January 
1984.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 10 percent for service-connected 
chronic low back pain  (herein after sometimes referred to as 
the "service connected low back disorder" or the "service 
connected lumbosacral strain").  A notice of disagreement 
(NOD) was received in February 1999, a statement of case 
(SOC) was issued in March 1999, and a timely substantive 
appeal was received that month. 

In April 1999, the veteran testified at a hearing before the 
RO; a transcript of that hearing is of record.  In a July 
1999 hearing officer's decision, the RO increased the rating 
for chronic low back pain as secondary to the service 
connected left leg disorder from 10 percent to 20 percent.  
In addition the rating for residuals of a fracture, left 
tibia and fibula, and degenerative arthritis, left ankle was 
increased to 20 percent, and a left knee disorder was 
increased to 10 percent.  The combined service connected 
ratings secondary to the service connected left leg disorder 
was now 40 percent.

In April 2001 and July 2003, the Board remanded this case for 
additional development, including comprehensive VA 
examinations.  The July 2003 remand was based, in part, on 
the fact that new rating criteria for the evaluation of back 
disorders had been issued. 

By letter dated in March 2003 the RO advised the veteran of 
the recent changes in the schedule for rating disabilities of 
the spine.  Subsequently, the schedule for rating 
disabilities of the spine was again revised effective 
September 2003.  The veteran was notified of this change 
within the supplemental SOC (SSOC) in January 2004.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's service-connected lumbosacral strain is 
presently manifested by no more than moderate limitation of 
lumbar spine motion, including as a result of pain and 
dysfunction, without evidence of listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
abnormal mobility on forced motion, moderately severe, 
severe, or pronounced intervertebral disc syndrome, chronic 
neurologic disability manifestations, or incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
within the previous 12 month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service connected low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5003, 5292, 5293, and 5295 (effective 
prior to September 23, 2002), Diagnostic Codes 5003, 5292, 
5293, 5295 (effective prior to September 26, 2003), and 
Diagnostic Codes 5235 to 5243 (effective from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Assist and Notify

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In written argument prepared by the veteran's representative 
in February 2004, it is contended that the VA has not met its 
duty to notify and assist the veteran in the development of 
this claim.  The Board cannot agree with this contention.  
Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the multiple 
examinations, two prior Board remands of this issue, and the 
extensive work the RO has undertaken on this case over many 
years, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  

Under the VCAA, VA must now notify the veteran of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim, and indicating which portion of that information 
and evidence, if any, is to be provided by the veteran and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this particular case, a careful 
review of the record reveals that, throughout the pendency of 
this appeal, the RO has fully complied with VA's re-defined 
duties to assist the veteran and has kept the veteran 
informed of its actions to develop the record, of the need 
for him to submit specific types of competent evidence that 
would substantiate his claim, and of the specific reasons for 
denying his claim.

By virtue of the information contained in the July 2001 
letter from the RO to the veteran (provided to the veteran to 
meet the requirements of the VCAA), the July 1999 rating 
decision, the April 2001 and July 2003 Board remands, the 
March 1999 SOC, and the July 2002, August 2002, and January 
2004 SSOCs, the veteran and his representative were notified 
of the legal criteria governing the claim, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of his claim.  Consequently, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence necessary to support his claim, and 
has been afforded ample opportunity to submit such 
information and evidence.  

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of July 2001 (page two) 
notifies the veteran of the evidence to establish 
entitlement.  With regard to the duty to notify the veteran 
of evidence, if any, to be obtained by the VA (the second 
Pelegrini notice requirement), the letter of July 2001 (page 
one) states that the RO would request medical records from 
federal agencies and by getting a medical evaluation when 
needed (which it did). 

With regard to the duty to notify the veteran of the 
evidence, if any, is to be provided by the claimant (the 
third Pelegrini notice requirement), the July 2001 letter 
(pages two and three) informed the veteran essentially that 
any other evidence that he wanted VA to consider he must 
obtain or let the RO know of its existence.  

With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
this claim (the fourth Pelegrini notice requirement), in July 
2001 (page two) the RO requests the veteran supply the name 
of the person, agency, or company who has additional records 
"you think will help us decide" your claim.  Based on the 
above, the Board finds that all four Pelegrini notice 
requirements have been met.    

Based on the above, the Board cannot agree with the argument 
of the representative that the VA has not met its duty to 
inform, for in addition to the above, within the Board remand 
in April 2001, the veteran was informed of the passage of the 
VCAA and that his previously granted claim for an increased 
rating was to be reviewed and reconsidered by the RO.  In 
addition, he was advised as to his due process rights with 
respect to his claim, was told what was needed to support a 
claim for an increased rating, and was told what medical 
evidence (VA, SSA, and private) would support his claim.  He 
was also told that VA had obtained service medical records 
and private medical records, and he was told where to send 
additional information.  

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In July 2002, the RO denied a further increase and continued 
the 20 percent rating following the VCAA notice letter of 
July 2001.  In any event, while the veteran was not provided 
with a VCAA letter prior to the initial rating decision as 
mandated in Pelegrini, the Board finds that the timing of the 
claim (1998) and initial rating decision (July 1999) made it 
infeasible to provide notice required by the VCAA (enacted in 
November 2000) prior to the initial RO decision.  Further, 
there has been no prejudice to the veteran because he was 
provided with notice of his due process rights under the VCAA 
in a timely fashion, and was provided with an opportunity to 
submit additional information prior to the RO readjudicating 
the claim in July 2002.  Therefore, he has had ample notice 
of his rights under the VCAA and given adequate time and 
opportunity to provide additional information and evidence 
after the VCAA notification was provided and before his claim 
was readjudicated.

Moreover in March 2003, the RO provided the veteran with 
notice of the September 2002 amended intervertebral disc 
syndrome regulations and considered his low back disability 
under the new regulations.  Subsequently, the RO provided the 
veteran with notice of the September 2003 amended 
intervertebral disc syndrome regulations and considered his 
low back disability under the new regulations in the January 
2004 supplemental statement of the case.  

In evaluating this issue, the Board has also considered the 
veteran's July 2003 letter to the RO.  In that letter, the 
veteran states that he was hired by the United States Postal 
Service in February 1985 and was removed in March 2001 
because he could no longer perform his duties.  However, the 
veteran has never indicated that the Unites States Postal 
Service has any additional records that would be pertinet to 
the back claim that the Board does not possess.  As stated by 
the Court, the duty to assist is not unlimited in scope.  See 
Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.

With regard to the duty to assist, the RO has made an 
extensive effort to obtain medical records cited by the 
veteran (with success) and multiple examinations have been 
undertaken.  Further, the veteran has been able to reveal his 
concerns at a hearing held before the RO (which lead to an 
increase in this disability evaluation).  Accordingly, the 
Board finds no basis to remand this case a third time.  Based 
on extensive development by the RO over many years, there is 
every indication that the Board has all pertinet records and 
absolutely no indication that the veteran was removed from 
his position in the United States Postal Service based on the 
issue before the Board at this time (the veteran has other, 
significantly more severe disorders that are not at issue 
before the Board at this time) or based on medical evidence 
that the Board does not possess.  All records pertinet to 
this claim and identified by the veteran have been associated 
with the claims file, including VA outpatient clinical 
records, hospital notes, and private treatment records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Based on the above, the Board finds that any failure on VA's 
part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  As such, 
the Board finds that the record as it stands is sufficient to 
decide the claim and no additional development is needed.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied and a decision on the merits is not 
prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Background

During service in September 1982, an automobile struck the 
veteran after he got out of his vehicle to inspect under his 
hood.  He was treated at a civilian hospital for an open 
fracture of the left tibia fibula and extensor hallusis 
injury.   He was air evacuated to Lyster Army Hospital, Ft. 
Rucker, Alabama where he was placed in a long leg cast with a 
walker post reduction.  He was subsequently returned to duty 
and to flying status.  He continued to complain of tenderness 
in the posterior left ankle deep to Achilles tendon, with 
pain on extension of ankle, but no pain in the Achilles 
tendon.  

By rating action in April 1984, service connection was 
awarded for the residuals of a fracture, left tibia and 
fibula, healed deformity.  A noncompensable rating was 
awarded from the date of separation from service in January 
1984.

By rating action in April 1993, the RO increased the ratings 
for the residuals of a fracture, left tibia and fibula, 
healed deformity, from noncompensable to 20 percent 
disabling.  Service connection was also awarded for chronic 
low back pain as secondary to the service connected left leg 
disorder and a 10 percent rating was awarded.  

In a January 1999 VA examination, the veteran reported a 
history of developing severe low back pain several years ago 
after being struck by an automobile in 1983.  The pain did 
not immediately start, but began 4-5 years later.  He had x-
rays and was told he had arthritis of the back.  His 
complaint was back pain in the lower lumbar spine.  He denied 
numbness in the legs and arms and any gastrointestinal 
problems.

On evaluation, the veteran had a full range of motion (ROM).  
Flexion was to 90 degrees; extension to 20 degrees with pain 
on the extremes of extension; and right and left rotation to 
35 degrees.  He had tenderness in the lower thoracic and 
upper lumbar spine areas.  Straight leg raising was negative.  
There was no atrophy of the calf and thigh.  Motor sensation 
appeared to be intact and reflexes were 2+ and equal.  He was 
able to toe walk and heel walk without difficulty.  There was 
no spasm or deformity.  The diagnosis was degenerative joint 
disease (DJD), lumbar spine.

In a personal hearing at the RO in April 1999, the veteran 
testified that he was receiving physical therapy at VA every 
Wednesday.  His back pain was possibly related to the 
shortening of his left leg.  He had difficulty standing and 
climbing stairs sometimes.  He was diagnosed with early 
degenerative bone disease in the lumbar spine.  He had a full 
ROM with pain that radiated across the lower back and up the 
right and left sides.  He had spasms, tenderness, weakness, 
and stiffness.  He wore a back brace.  He had been a postal 
mail carrier but could no longer carry out his street duties.  
It was recommended that he be transferred to a clerical desk 
job.  

In a June 1999 VA examination, x-rays revealed minimal bone 
spurring along the anterior bodies of the lumbar spine.  No 
compression deformity was noted.  There was minimal narrowing 
of the interspace between L2-3 and L3-4.  The pedicles were 
symmetrical and intact; and, the pars intra-articularis and 
articulating facets were normal.  Demineralization of the 
bones was noted.  On evaluation, the veteran again had a full 
ROM.  Flexion was to 90 degrees; extension was to 20 degrees 
with pain on the extremes of extension; and right and left 
rotation was to 35 degrees.  He had tenderness mainly in the 
upper lumbar spine areas.  Straight leg raising was negative.  
Motor sensation appeared to be intact and reflexes were 2+ 
and equal.  There was no atrophy of the calf and thigh.  He 
was able to toe walk and heel walk without difficulty.  There 
was no spasm or deformity.  The diagnoses indicated DJD, 
lumbar spine.  X-ray studies in May 1999 revealed "minimal" 
degenerative changes, and "minimal" narrowing of the 
interspace between L2-3 and L3-4.   

By rating action in July 1999, the RO increased the rating 
for chronic low back pain as secondary to the service 
connected left leg disorder from 10 percent to 20 percent.  
In addition, the rating for residuals of a fracture, left 
tibia and fibula, healed deformity, was increased and amended 
to read as follows:

Residuals of a fracture, left tibia and 
fibula, healed deformity with slight 
shortening and degenerative arthritis, 
left ankle now evaluated as 20% 
disabling, and

Residuals of a fracture, left tibia and 
fibula, healed deformity with slight 
shortening and degenerative arthritis, 
left knee now evaluated as 10% disabling. 

 The combined service connected rating was 40 percent.

The Board in April 2001 remanded this claim to comply with 
the requirements of the recently enacted VCAA.  

In a December 2001 VA examination, the examiner noted the 
veteran sustained compound fractures of his left tibia and 
fibula in an automobile accident during service.  After 
discharge from service he worked for the postal service from 
1985 to 2001.  At the present time he complained of stiffness 
in his back.  Increased activities resulted in more 
discomfort in the lower back.

The examiner noted no limp when walking.  The veteran could 
heal and toe walk without difficulties.  He had a normal full 
range of motion (ROM).  Flexion was to 90 degrees; extension 
to 25 degrees; lateral bending to 30 degrees; and rotation to 
25 degrees.  There was no particular tenderness to palpation 
over the lumbar area or any evident deformity of the spine 
noted.  X-rays revealed minimal degenerative changes in the 
lower lumbar spine area.  The diagnosis was degenerative 
arthritis, lumbar spine.  The examiner opined that the 
subjective low back pain was explained with minimal 
degenerative changes.

The Board in July 2003 remanded the case to consider the 
claim under the September 2002 revisions to the rating 
criteria for the lumbosacral spine.  

In a December 2003 VA examination, the veteran reported no 
particular back injury, but that he had developed problems 
with his lower back over the last ten years.  He reported 
that he was eventually fired from his job as a mail carrier 
because he could not perform his job.  He has been seen and 
treated since 1998 at the VAMC for low back pain.  He was 
determined to have a slight leg length discrepancy, which was 
considered to be influencing his low back complaints.  He 
currently had a sedentary job because if he tried to walk a 
block or two he developed problems with his lower back.  He 
did not report radiation of pain to his lower legs.  

The examiner noted the veteran was overweight.  He had no 
limp when walking.  The leg lengths measured from the 
anterior superior iliac crest to the medial alleolus appeared 
equal in length.  The ROM of the lumbar spine was full and 
free.  Flexion was to 60 degrees; and extension was to 25 
degrees, as was lateral bending.  Finger to floor distance by 
forward bending was 25 cm.  Straight leg raising was 90 
degrees bilaterally.  There was no complaints or signs of any 
tightness in the sciatic nerve area, and deep tendon reflexes 
were normal.  There was no evidence of gross neurological 
deficit.  Muscle strength was 5/5.   X-rays revealed no 
significant degenerative changes.  The diagnosis was chronic 
low back pain.  

The examiner reviewed an April 2000 MRI which indicated the 
veteran had "congenital" narrowing of the central spine 
canal with the findings of disc desiccation as well as 
hypertrophic changes resulting in neural foraminal stenosis 
at L3-4 and L4-5 due to hypertrophic changes.  He opined 
that, "this veteran has a chronic low back pain.  He has no 
signs of the ruptured disc or neuropathy.  The leg length 
discrepancy secondary to the fracture of the left tibia is 
responsible in part for his low back pain."

The file also contains VA clinical treatment records.  These 
records reveal treatment primarily for his left knee and leg 
disorders.  These treatment records indicate that the veteran 
was not working as a mail carrier due to a left knee 
disorder, not due to his lower back.  The records include:

March 1998 - chronic left ankle pain, SP 
compound fracture, left tibia/fibula.  
Mild spasm paraspinal musculature with 
very minimally incomplete curve reversal.

August 1998 - lower back pain.  The 
veteran denied numbness, tingling, and 
radiation.  He admitted to an 
insufficient, old mattress.

October to November 1998 - chronic lower 
back pain with any strenuous activity.  
Denied numbness, tingling, changes in 
bowel, or bladder.  He felt fine today, 
but needed a slip to return to work.

December 1998 - chronic lower back pain.  
Veteran was a mail carrier and requested 
something for his back.  He reported 
occasional relief with Naprosyn.  He 
reported a severe attack of lower back 
pain (a week prior) and needed a slip to 
return to work.  He had no acute pain or 
discomfort of the back at present.

March 1999 - veteran requested forms 
permitting him to return to light duty at 
Post Office.  He had a short left lower 
leg, and low back pain.  The impression 
was lumbar strain secondary to a 
shortened left leg.  It was noted that 
walking with a mailbag was not ideal for 
a patient with a shortened lower 
extremity.  No radiation, shooting pain, 
or pain on examination was noted.

February 2000 - noting the back pain 
condition was improved, as the veteran 
was not acting as a mail carrier.

June 2000 - low back pain, and left knee 
pain chronic. Orthopedic clinic report 
noted the veteran reported that he was a 
disabled mail carrier working as a clerk.  
The examiner noted his symptoms included 
knee stiffness and weakness.  The 
diagnosis was patellar chondromalacia.

October 2000 - orthopedic clinic report 
noting left patellar chondromalacia, 
which has gotten significantly better, 
"in the past 6 months from modifying his 
activities and not walking with his work 
as in the past.  He may return to work, 
but we recommend he not go back to 
delivering the mail on a daily basis; 
jobs which would have him on his feet 
less often would be fine."

January 2001- orthopedic clinic report 
noting left patellar chondromalacia which 
veteran has gotten significant relief 
from by modifying his activities and not 
"walking with work as much."  


III.  Criteria.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

The Board has considered the possible assignment of other 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrable symptomatology.  Any 
change in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In this case, the Board has 
considered whether another diagnostic code is more 
appropriate than one used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

The Board in this case has evaluated the veteran's back 
disorder under multiple diagnostic codes to determine if 
there is any basis to increase the veteran's disability 
evaluation.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The Court has held that where 
the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for lumbosacral strain when the disorder is shown 
to be slight with subjective symptoms only (0 percent), with 
characteristic pain on motion (10 percent), with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent), with a severe 
disability manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent).  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective before and after September 23, 2002).  

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or x-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  The 
examinations cited above would note indicate that such a 
disability is present.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent); 

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent); 

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4). For 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995). 

IV.  Analysis.

The Board has reviewed the VA examination reports of January 
1999, June 1999, December 2001, and December 2003, the 
treatment records, the veteran's personal testimony in April 
1999, in which he reported developing severe low back pain, 
difficulty standing and walking, and spasms, tenderness, 
weakness, and stiffness in the lower back.  However, the 
physical examinations consistently revealed that the veteran 
had a full range of motion (even when pain was considered); 
he was able to toe walk and heel walk without difficulty; 
straight leg raising was negative; there was no atrophy of 
the calf and thigh; motor sensation appeared to be intact; 
reflexes were 2+ and equal; and, there was no spasm or 
deformity.  He did exhibit some pain on the extremes of 
extension, and some tenderness in the lower thoracic and 
upper lumbar spine areas.  However, without consideration of 
these complaints of pain, the current evaluation of 20 
percent could not be justified.   

In the December 2003 examination, the examiner noted that the 
veteran could forward bend to a finger to floor distance of 
25 cementers.  There was no complaints or signs of any 
tightness in the sciatic nerve area, and deep tendon reflexes 
were normal.  There was no evidence of gross neurological 
deficit.  Muscle strength was 5/5.   X-rays revealed no 
significant degenerative changes.  

This finding is consistent with the outpatient treatment 
records, which show chronic low back pain and regular 
physical therapy and medication for his back pains, but also 
for left knee chondromalacia and a chronic left leg disorder.  
Given the intermittent complaints of low back pain noted and 
nature of his outpatient treatment, the Board finds that this 
evidence does not support a rating greater than 20 percent 
for lumbosacral strain.  Based upon the rating criteria 
effective prior to September 26, 2003, a rating in excess of 
20 percent for lumbosacral strain (Diagnostic Code 5295) or 
limited lumbar spine motion (Diagnostic Code 5292) requires 
evidence of severe limitation of motion of the lumbar spine 
or listing of the whole spine to the opposite side with a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The veteran does not appear to exhibit any severe 
limitation of motion.  In fact, his own statements are found 
not to support a finding of "service" limitation of motion 
associated with the back.

Given the consistent characterizations of minimal tenderness, 
good muscle strength, minimal degenerative changes or x-ray 
evidence of no significant degenerative changes, and absence 
of significant radicular symptoms, and the intermittent 
complaints of low back pain noted and nature of his 
outpatient treatment, the Board finds that this evidence is 
consistent with a 20 percent disability rating for a "mild to 
moderate" disability, but no more.  

In light of the evaluations cited above, the Board finds no 
evidence to support the conclusion that the veteran meets a 
40 percent evaluation for severe limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  VA evaluations have 
found the veteran's back range of motion to be essentially 
normal with some pain.  Without taking into consideration the 
veteran's difficulties associated with pain in his back, the 
current evaluation of 20 percent is difficult to justify 
based on the objective medical evidence of record.  

The Board has considered both the veteran's testimony 
regarding his back pain and his statements to the VA.  Simply 
stated, absent the assumption that the veteran's back pain 
causes significant functional impairment, there would not be 
a basis to support the conclusion that he suffers from 
moderate limitation of motion of the lumbar spine.  It is 
because the VA has taken into consideration the veteran's 
statements that the 20 percent evaluations can be justified.    

Neither does the evidence support a rating greater than 20 
percent for "severe" intervertebral disc syndrome.  Based 
upon the September 23, 2002, Diagnostic Code 5293 revisions 
and the September 26, 2003, revisions for the reclassified 
Diagnostic Code 5243, a rating in excess of 20 percent under 
the code for intervertebral disc syndrome requires evidence 
of incapacitating episodes of a total duration of at least 
four weeks during the past 12 months or combined separate 
evaluations of the chronic orthopedic and neurological 
manifestations due to this disorder.  Nothing like this type 
of episode is seen within either the veteran's statements or 
within the outpatient treatment.

The revised regulations also provide, in essence, that the 
ratings include consideration of symptoms of pain, stiffness, 
or aching in the area of the spine.  The Board notes the 
evidence of record does not show nor does the veteran allege 
that his spine is ankylosed.  Recent range of motion studies 
show forward flexion to 60 degrees.  Therefore, the Board 
finds entitlement to a higher, "staged," or separate 
schedular rating under the alternative rating criteria after 
September 26, 2003, for the veteran's service-connected 
lumbar spine disability is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5237 (effective from September 26, 
2003).  

38 C.F.R. §§ 4.40 and 4.45, require the Board to consider 
pain, swelling, weakness and excess fatigability when 
demonstrating the appropriate evaluation for the veteran's 
disability.  In DeLuca, the Court held that all complaints of 
fatigue, pain, etc., shall be considered when put forth by 
the veteran.  In this regard, the Board finds the most 
probative evidence of record are the conclusions reached by 
the VA examiners.  At these times, while difficulties were 
noted, no objective medical evidence was provided to support 
an increased evaluation in the service-connected back 
disability beyond 20 percent.  While an impairment of ability 
was noted, little objective evidence was cited.  

The Board must point out that the regulatory provisions that 
address functional loss due to pain require that subjective 
complaints be objectively supported.  In this case, the 
objective findings do not support a determination that the 
veteran suffers from severe pain associated with his service-
connected disability.  The veteran's own testimony and 
statements to the examiners would not support such a 
conclusion.  In this case, without consideration of both the 
veteran's complaints as well as the difficulties he appears 
to have with the back, the 20 percent evaluation could not be 
justified.  The Board finds that the currently assigned 
rating fully compensates for the level of pain objectively 
supported on this record.  The veteran's own complaints and 
difficulties associated with this condition do not support a 
determination that he suffers from severe pain associated 
with his service-connected back disability.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  The Board notes that 
record does not reflect marked interference with employment 
primarily due to his back disorder.  The clinical records 
also reveal extensive treatment for a left knee disorder and 
a left leg disorder (which caused the back disorder).  
Although he was no longer employed as a mail carrier, the 
clinical notes indicate it was because of chondromalacia of 
the left patella and not because of a low back disorder.  His 
treating VA physician in October 2000 noted his left patellar 
chondromalacia had gotten significantly better, and that, 
"in the past 6 months from modifying his activities and not 
walking with his work as in the past.  He may return to work, 
but we recommend he not go back to delivering the mail on a 
daily basis; jobs which would have him on his feet less often 
would be fine." He has submitted no evidence of excessive 
time off from work due to the low back disability or of 
concessions made by his employer only because of the 
lumbosacral strain.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.  In this case, there simply is 
no evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for lumbar strain is denied.


                     
______________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



